The opinion of the court was delivered by
Hoyt, J.
— -A complaint was filed in a justice’s court against one of the relators, to recover, on a contract for the payment of money only, the sum of $91 and interest thereon from such a date that the principal and interest amounted to the sum of $109, in which sum judgment was prayed. Upon default of defendant judgment in that amount was rendered against him. From such judgment he took an appeal to the superior court, and the other relators joined with him as sureties in the bond given upon such appeal. The superior court, having dismissed the appeal, made an order affirming the judgment of the justice’s court, and rendered a judgment in the superior court *370against the principal and sureties in the appeal bond for the amount thereof, with costs, and is now proceeding to enforce the collection of said judgment against said principal and- sureties. Relators have filed their petition in this court setting out these, among other, facts, and praying a writ of certiorari to be directed to said superior court and to Thomas J. Humes, the judge in whose department the proceedings were had, to the end that the record may be certified here, and the action of the court reviewed. Such writ will not be awarded if the superior court, was proceeding within its jurisdiction, and the question whether or not these facts show that such a coux-t had not jurisdiction is the one which we are called upon to consider upon this application.
It is claimed on the part of the relators that said court had not jurisdiction, for two principal reasons: First, That the justice’s court had no jurisdiction, and for that reason the superior court could get no jurisdiction on appeal; and, second, that if the superior court did get jurisdiction of the subject matter upon appeal it had no jurisdiction to render a judgment upon the bond without having first brought the sureties before it on proper notice.
As to the first contention the rule is well settled that if the court from which an appeal is taken had no jurisdiction of the subject matter, and for that reason its judgment was absolutely void, the appellate court by virtue of the appeal can get no jurisdiction to do more than to reverse the judgment, or dismiss the appeal. This rule is so well established that it is not necessary to cite authorities or make argument in support thereof. Did the justice’s court have jurisdiction of the subject matter upon the com. plaint filed, which was the foundation of the judgment from which the appeal was taken % This question must be decided upon the construction to be placed upon such complaint. It is claimed upon the part of the relators that *371the cause of action stated in the complaint arose upon a contract for the recovery of money only, and that the sum claimed was more than one hundred dollars. On the other side it is contended that since the principal sum was less than one hundred dollars, and it was brought above that amount only by the claim for interest thereon, that for the purposes of the statute giving jurisdiction to justice’s courts the sum claimed was less than one hundred&dollars. It is not contended but that if the sum claimed was for more than one hundred dollars within the meaning of such statute, the justice’s court got no jurisdiction of the subject matter by reason of the filing of such complaint.
In our opinion the claim for interest due upon the principal sum is as much a part of the sum claimed as is the principal itself. The interest, while not technically a part of the contract, is so connected with it that when the claim is made therefor in a complaint it forms a part of the claim arising upon the contract. The claim, interest and all, is upon a contract for the recovery of money, a part of it is upon the contract which gave rise to the principal indebtedness, and the remainder is upon a contract, express or implied, for interest thereon. The statute upon the subject intended that justices of the peace should have jurisdiction in all matters of contract where the entire amount claimed by the plaintiff did not exceed the sum of one hundred dollars, and it is nowhere made to appear therefrom that when a part of such claim is for interest it could exceed such amount. In our opinion, then, the justice’s court had no jurisdiction of the subject matter.
The other contention made by the relators presents a somewhat more difficult question. In regard thereto we only now desire to say that no provision of the statute or condition of the bond on appeal from the justice’s court has been called to our attention which would warrant the court in summarily rendering judgment against the sure*372ties in the appeal bond without their having had their day in court.
The writ prayed for will be awarded.
Scott, Stiles and Anders, JJ., concur.